internal_revenue_service number release date index number ----------------------------------------------------- ------------------------------------------------------------ ----------- ----------------------------- ------------------------ in re ---------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------------------------- telephone number --------------------- refer reply to cc psi b04 plr-136219-04 date december legend grantor_trust date date date date year a b state state statute county court community_trust dear -------------------- -------------------- --------------------------------------------------------------------- -------------------------- --------------------- ----------------- ------------------- ------- ---- ---- -------- -------------------------------------------- ----------------------------------------------------------------------- ------------------------- ----------------------------------- this is in response to your date letter and other correspondence requesting a ruling concerning the income and generation-skipping_transfer_tax gst consequences of a proposed reformation of trust you have requested the following rulings the proposed reformation of trust will not affect the exempt status of trust for gst tax purposes the proposed reformation of trust will not result in the recognition of gain_or_loss to trust or any of trust’s beneficiaries the facts submitted are as follows plr-136219-04 grantor established trust on date before date article i a and b of trust provides in part that during the period of years from the date of execution of trust the charitable term the trustee is to hold the entire trust estate as a separate trust solely and exclusively for charitable scientific and educational_purposes during the charitable term the trustee is to distribute no less often than annually the entire net_income of the trust to or for_the_use_of entities for which a deduction under sec_2522 of the internal_revenue_code would be allowable such distribution is to be made as directed in writing by community_trust article i c provides that at the end of the charitable term the trustee at the direction of community_trust is to distribute all then accrued or undistributed_income to or for charitable scientific or educational_purposes or institutions nothing contained in trust is to be construed to divert from such purposes or institutions any part of the net_income of trust for the entire charitable term article ii a provides that at the end of the charitable term if the trust estate distribution date has not then occurred the trustee is to then divide the trust estate exclusive of all then accrued or undistributed_income into separate trust funds of equal value creating one fund for the primary benefit of each then living lawful descendant of grantor article ii b provides in part that as long as the beneficiary for whose primary benefit a separate trust fund is created under this article the trustee is to distribute the entire net_income of the trust fund to the beneficiary however any portion of the net_income in excess of the amount which the trustee deems requisite for the education and reasonable comfort of the beneficiary considering other funds available to the beneficiary may either be accumulated and added to the principal of the trust fund or may be distributed to or for the benefit of any of grantor’s lawful descendants in such proportions as the trustee deems requisite for the education and reasonable comfort and support of such individuals article ii d defines the trust estate distribution date as the later of i years after the death of the last survivor of grantor and all of his lawful descendants living on date or ii the end of the charitable term whichever event occurs later if the end of the charitable term is the trust estate distribution date then on the trust estate distribution date the trustee is to distribute the entire trust estate to community_trust if the end of the chartable term is not the trust estate distribution date then on the trust estate distribution date each trust fund held under article ii to the grantor’s then living lawful descendants per capita the taxpayer represents that on date approximately years after date at least one of the grantor’s lawful descendants who was living on date was still alive accordingly the trust estate distribution date will not occur until after the end of plr-136219-04 the charitable term therefore on the trust estate distribution date the trustee is to distribute each trust fund held under article ii to the grantor’s then living lawful descendants per capita that grantor has no power to modify alter amend or revoke trust in any manner or any extent into a settlement agreement the agreement primarily resolves disputes among the parties related to grant-making procedures fees and other current distributions on date trustee community_trust and the descendants of grantor entered article viii provides that trust is governed by the law of state article ix provides under paragraph a of the settlement agreement trustee is to distribute each calendar_year to community_trust the greater of the net trust accounting_income of trust or an amount equal to the applicable_percentage of the value of trust determined as of december of the prior year exhibit i of the settlement agreement provides that the applicable_percentage for year is a if the net value of trust is equal to or greater than the target benchmark figure set forth in column c of table a attached to the settlement agreement then the applicable_percentage for that year is to be the percentage set forth in column b of table a if the net value of trust is less than the target benchmark for that year then the applicable_percentage is to equal the previous year’s applicable_percentage in no event does the applicable_percentage decline in any year in no event does the applicable_percentage exceed b on date county court ordered that trust be reformed in accordance with the settlement agreement law and analysis ruling sec_2601 imposes a tax on every generation-skipping_transfer which is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip under section a of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the gst tax is generally applicable to generation-skipping transfers made after date however under section b a of the tax reform act and sec_26_2601-1 the tax does not apply to a transfer under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date and no addition actual or constructive was made to the trust after that date plr-136219-04 sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax will not cause the trust to lose its exempt status in general unless specifically noted otherwise these rules are applicable only for purposes of determining whether an exempt trust retains exempt status for generation-skipping_transfer_tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 exempt trust to be subject_to the gst tax if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a generation-skipping_transfer or the creation of a new generation-skipping_transfer sec_26_2601-1 provides that a modification will not cause an sec_26_2601-1 example considers a situation where a_trust that is otherwise exempt from the gst tax provides that trust income is payable to a for life and upon a's death the remainder is to pass to a's issue per stirpes in the appropriate local court approves a modification to the trust that converts a's income_interest into the right to receive the greater of the entire income of the trust or a fixed percentage of the trust assets valued annually unitrust_interest to be paid each year to a for life the example concludes that the modification does not result in a shift in beneficial_interest to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification rather the modification can only operate to increase the amount distributable to a and decrease the amount distributable to a's issue in addition the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the trust will not be subject_to the provisions of chapter in this case as in example the modification changing the method for determining the amount distributable to the charitable organizations can only operate to increase the amount distributable to those organizations and decrease the amount distributable to individual remainder beneficiaries and their issue further the modification does not extend the time for vesting of any beneficial_interest in trust beyond the period provided for in the original trust accordingly based on the facts submitted and representations made we conclude that the proposed reformation of trust will not affect the exempt status of trust for gst tax purposes plr-136219-04 ruling sec_61 provides that gross_income includes gains derived from dealings sec_1_1001-1 of the income_tax regulations provides that except as revrul_56_437 1956_2_cb_507 provides that a partition of jointly owned in property sec_1001 provides that the gain from the sale_or_other_disposition of property is the excess of the amount_realized over the adjusted_basis provided in sec_1011 for determining gain and the loss is the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized under sec_1001 the entire amount of gain_or_loss must be recognized except as otherwise provided otherwise provided in subtitle a of the code the gain_or_loss realized from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained property is not a sale_or_other_disposition of property where the co-owners of the joint property sever their joint_interests but do not acquire a new or additional interest as a result of the transaction thus neither gain nor loss is realized on a partition that an exchange of property results in the realization of gain_or_loss under sec_1001 if the properties exchanged are materially different properties exchanged are materially different if the properties embody legal entitlements different in_kind or extent or if the properties confer different rights and powers id pincite in cottage savings the court held that mortgage loans made different obligors and secured_by different homes did embody distinct legal entitlements and that the taxpayer realized losses when it exchanged interests in the loans id pincite in defining what constitutes a material difference for purposes of sec_1001 the court stated that properties are different in the sense that is material to the code so long as their respective possessors enjoy legal entitlements that are different in_kind or extent id pincite 499_us_554 provides state statute authorizes a trustee to convert a_trust to a total_return_trust as defined in the statute if certain requirements are satisfied state statute also provides in part that the trustee may for any reason elect to petition the court to order conversion to a total_return_trust as defined in the statute under the statute the court has authority to order conversion to or adjustment of the distribution percentage of a total_return_trust if the court determines that the conversion or adjustment of the distribution percentage will enable the trustee to better carry out the purposes of the trust and the conversion or adjustment of the distribution percentage is in the best interests of the beneficiaries the rulings contained in this letter are based upon information and except as expressly provided herein no opinion is expressed or implied in the instant case the conversion of the trust in the manner described is in accordance with the power_of_attorney on file with this office a copy of this plr-136219-04 authorized under state law trustee has authority pursuant to state statute to convert trust to a total_return_trust as that term is defined in state statute the mere exercise of the trustee's authority is not a sale_or_other_disposition under sec_1001 of a_trust interest by any beneficiary thus neither gain nor loss is realized on the conversion accordingly based on the facts submitted and representations made we conclude that the proposed reformation of trust will not result in the recognition of gain_or_loss under sec_1001 letter is being sent to the taxpayer’s authorized representatives concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination the code provides that it may not be used or cited as precedent enclosure copy of letter for sec_6110 purposes _________________________ george l masnik branch chief branch office of the associate chief_counsel passthroughs and special industries this ruling is directed only to the taxpayer requesting it sec_6110 of sincerely yours
